         Case 1:19-cv-05641-VSB Document 42 Filed 03/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RECOVERY EFFORT INC.,

                          Plaintiff,

              -against-                                     19 Civ. 5641 (VSB)

ZEICHNER ELLMAN & KRAUSE LLP,
WACHTEL MISSRY LLP, YOAV M. GRIVER,
and WILLIAM B. WACHTEL,

                          Defendants.



                    DEFENDANTS WACHTEL MISSRY LLP AND
              WILLIAM B. WACHTEL’S NOTICE OF MOTION TO DISMISS

       PLEASE TAKE NOTICE that upon the annexed Declaration of Edward M. Spiro, dated

March 30, 2020, the exhibits annexed thereto, the Memorandum of Law dated March 30, 2020, and

all the prior pleadings and proceedings herein, defendants Wachtel Missry LLP and William B.

Wachtel (“the Wachtel Defendants”) shall move this Court before the Honorable Vernon S.

Broderick on a date and time to be designated by this Court, for an order (i) pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure dismissing this action with prejudice as to the

Wachtel Defendants on the grounds that plaintiff’s First Amended Complaint fails to state a claim

upon which relief can be granted and (ii) awarding such other and further relief as the Court deems

just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to this Court’s Order dated March 17,

2020 (Dkt. No. 40), any opposition papers shall be served by plaintiff on or before May 7, 2020.

Dated: New York, New York
       March 30, 2020
        Case 1:19-cv-05641-VSB Document 42 Filed 03/30/20 Page 2 of 2



                                                     MORVILLO ABRAMOWITZ GRAND
                                                      IASON & ANELLO P.C.

                                                     By:    /s/ Edward M. Spiro
                                                            Edward M. Spiro
                                                     565 Fifth Avenue
                                                     New York, New York 10017
                                                     (212) 856-9600 (telephone)
                                                     (212) 856-9494 (fax)
                                                     espiro@maglaw.com

                                                     Attorneys for Defendants Wachtel Missry LLP
                                                     and William B. Wachtel

TO:   Adam L. Pollock, Esq.
      Pollock Cohen LLP
      60 Broad Street, 24th Floor
      New York, NY 10004
      212-337-5361
      Adam@PollockCohen.com

      Attorneys for Plaintiff Recovery Effort Inc.

      Michael T. Sullivan, Esq.
      Clark A. Freeman, Esq.
      Anna Lea Setz, Esq.
      Sullivan & Worcester LLP
      1633 Broadway
      New York, NY 10019
      (212) 660-3024
      msullivan@sullivanlaw.com
      cfreeman@sullivanlaw.com
      asetz@sullivanlaw.com

      Attorneys for Defendants Zeichner Ellman & Krause LLP
      and Yoav M. Griver




                                               2
